Citation Nr: 1120497	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for service-connected degenerative disc disease at L4-L5 and lumbago with worsening in the neural foraminal stenosis on the right at L5-S1.

3.  Entitlement to an initial rating higher than 10 percent for service-connected radiculopathy of the left leg.

4.  Entitlement to a separate rating for urinary frequency.

5.  Entitlement to a separate rating for impairment of sphincter control.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981 and July 1981 to July 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to an initial rating higher than 10 percent for service-connected radiculopathy of the left leg, entitlement to a separate rating for urinary frequency and entitlement to a separate rating for impairment of sphincter control are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity, impaired judgment, and difficulty establishing and maintaining effective work and social relationships. 

2.  The Veteran does not have a forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a rating higher than 20 percent for degenerative disc disease at L4-L5 and lumbago with worsening in the neural foraminal stenosis on the right at L5-S1 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  The Veteran's claim for an initial rating higher than 30 percent for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2006 and June 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claims were adjudicated subsequently in a June 2010 Supplemental Statement of the Case (SSOC).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records and post-service VA medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher than 30 Percent for Service-Connected PTSD

Service connection for PTSD was established by a May 2007 rating decision, at which time a 30 percent rating was assigned, effective November 2005.  The Veteran is seeking an increased rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the appeal for a higher evaluation arises from the initial rating decision that established service connection for the PTSD and assigned the initial disability evaluation.  Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issue has been characterized accordingly.

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411, from November 2005.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran is diagnosed with PTSD and was receiving treatment at a VA hospital, including PTSD group and individual counseling.  The Veteran's treating VA psychiatrist submitted a letter in July 2006.  The psychiatrist noted that the Veteran was diagnosed with PTSD in May 2005.  The psychiatrist stated the Veteran has persistent symptoms including intrusive and distressing daytime thoughts about his experiences while in the military, hypervigilance, exaggerated startle response, avoidance of trauma and war related stimuli, emotional and physical reactions to internal reexperiencing of the traumas, substantial sleep disturbance marked by a long history of elevated anxiety states, difficulty concentrating, distractibility, impaired short-term memory, irritability, poor anger control, emotional numbing, periods of depression, history of suicidal ideation, difficulty with interpersonal relationships, detachment, severe survivor guilt and feelings of impending doom.  The psychiatrist stated that despite the Veteran's best efforts, his global assessment of functioning (GAF) score has not exceeded 50.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 50 indicates serious symptoms.  

The Veteran was afforded a VA examination in November 2006.  It was noted that he had been married for sixteen years and that he was employed as a truck driver.  The Veteran reported irritability and anger, as well as a physical altercation with his wife in September 2005.  He also had sleeping problems including nightmares, approximately two times per week and flashbacks which were usually triggered by gunshots in the neighborhood.  The Veteran reported depression and not being able to trust anyone.  Examination revealed the Veteran was well groomed and neatly attired; he was calm, cooperative, and friendly.  The Veteran appeared to be slightly depressed and anxious but he was not tearful and did not voice any suicidal or homicidal ideation.  A GAF score of 55 was assigned, indicating moderate to severe symptoms for occupational and interpersonal impairment.  

The Veteran was afforded the most recent VA examination in April 2010.  He reported an increase in nightmares, to once or twice a week.  The Veteran stated that his wife complains that he does not socialize with the family and prefers to be by himself.  He reported that he avoids social events and crowds, and that he has an exaggerated startle response.  It was noted that the Veteran is employed almost full time, driving a truck.  Examination revealed the Veteran did not have any delusions, hallucinations, and there was no noted impairment of impulse control, although the Veteran did express concern that he might lose control when confronting gang members in his neighborhood.  Personal hygiene was noted to be good.  A GAF score of 58 was assigned, indicating moderate symptoms.  The examiner stated the Veteran was exposed to a home environment where there was neighborhood violence that exacerbated his PTSD symptoms.  The examiner noted that the Veteran was able to function in his workplace, but less able to function socially.  

The Veteran testified in January 2011 that he continues to have nightmares, thoughts about harming people, irritability, anger, and difficulty getting along with coworkers.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the full history of the Veteran's service-connected PTSD.  A rating of 50 percent is warranted because the Veteran has occupational and social impairment with reduced reliability and productivity, impairment of short-term memory, difficulty establishing and maintaining effective work and social relationships and GAF scores consistently in the 50's.  Occupational impairment is demonstrated, as the Veteran testimony in January 2011, that he experienced difficulty getting along with his coworkers and that he has had to drop to part-time employment rather than full-time employment due to an inability to get along with coworkers.  Social impairment is demonstrated, as the Veteran reported during an April 2010 VA examination, by his avoidance of social events, his preference to be by himself, and his statements that his wife complains that he does not socialize with his family.  Similar to social impairment, the Veteran has difficulty establishing and maintaining social relationships as evidenced during a November 2006 VA examination, where the Veteran reported irritability and anger, physical altercations with his wife, depression and his distrust of people.  Additionally, the Veteran's treating psychologist noted in a July 2006 letter that the Veteran suffers from short-term memory impairment.  The Board notes that as stated previously, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A rating in excess of 50 percent is not warranted because the Veteran does not have symptoms like suicidal ideation, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively, spatial disorientation, or neglect of personal appearance and hygiene.  This is evidenced by symptoms like those shown during VA examinations in November 2006 and April 2010 where he was on time, dressed appropriately, evidenced good hygiene, with appropriate speech and an understanding of task instructions, all of which weigh against a higher evaluation under the rating code.  

Based on the Veteran's symptoms, the Board finds that the Veteran's PTSD most nearly approximates a 50 percent rating.  The Board has considered additional Diagnostic Codes, but finds that the Diagnostic Code for PTSD is the most appropriate to rate the Veteran's symptoms.



	(CONTINUED ON NEXT PAGE)


Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Furthermore, it was noted during the November 2006 and April 2010 VA examinations that the Veteran is currently employed.  Although the Veteran testified during the January 2011 hearing that he had difficulties with coworkers that led him to become part-time rather than full-time, the Veteran indicated that he is still working as a truck driver.  See January 2011 BVA Hearing Transcript.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Entitlement to a Rating Higher Than 20 Percent for Service-Connected Degenerative Disc Disease at L4-L5 and Lumbago with Worsening in the Neural Foraminal Stenosis on the Right at L5-S1

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in November 2005, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

The Veteran is currently rated as 20 percent disabled under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.  A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran is seeking an increased rating.

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. A rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  Id.

The Veteran was afforded a VA examination in November 2006.  The Veteran reported continued low back pain that was intermittent sharp, throbbing pain located in his left lower back with radiation down his left leg to the ankle.  He reported flare-ups four times a week, lasting one to three hours.  The Veteran stated he was given a TENS unit for pain.  He reported that he worked as a truck driver, driving seven to ten hours daily, six days a week, since 1994.  He had not been incapacitated in the preceding twelve months or placed on bed rest because of back pain, but he did report that he missed about one day a week from work because of back pain, missing a total of 52 days in the past twelve months.  Examination revealed the Veteran's posture was erect and gait was normal.  He got in and out of the chair without difficulty and was able to climb onto and off the examination table without difficulty.  There was no erythema, scars, swelling, atrophy or deformities of the lumbar spine.  There was tenderness on palpation over the left paraspinal muscles but no noted muscle spasms.  Range of motion was 0 to 95 degrees of flexion, extension 0 to 35 degrees, lateral flexion 0 to 40 degrees, and lateral rotation 0 to 35 degrees.  There was no limitation after repetition due to fatigue or pain.  The examiner stated the range of motion was not limited by pain, weakness, fatigue, lack or endurance, or gross incoordination.  Muscle strength in the lower extremities was normal.  A magnetic resonance imaging (MRI) indicated there was mild to moderate degenerative disc disease at L4-5 and moderate degenerative disc disease at L5-S1.  The Veteran was diagnosed with slight worsening degenerative disc disease at L4-5 and L5-S1, as well as worsening in the neural foraminal stenosis on the right at L5-S1.

The Veteran was afforded his most recent VA examination in April 2010.  The Veteran reported mild pain that is exacerbated by physical activity.  He stated that he has not been incapacitated during the prior twelve months and has never been hospitalized for his back.  Examination revealed the Veteran's gait was normal and his walking was steady.  Muscle spasm was absent and no tenderness was noted.  Ranges of motion were 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of bilateral flexion and rotation.  The examiner stated repetitive motion was possible and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner stated the Veteran's condition was quiescent with subjective factor of pain.

The Board has considered all applicable statutory and regulatory provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  For a 40 percent evaluation, flexion must be actually or functionally limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  During the November 2006 VA examination, the Veteran's actual forward flexion was 95 degrees, without pain.  During the April 2010 VA examination the Veteran had a forward flexion of 90 degrees, without pain.  The Veteran also did not have favorable ankylosis of the entire thoracolumbar spine at any time during the appeal.  Thus, the Board finds that the current 20 percent evaluation, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited flexion that would exist during periods of exacerbation.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For the purposes of evaluating the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service treatment records.  Moreover, there are no examination reports or treatment records of incapacitating episodes as defined by the regulations.

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes, however, the Board finds that the current diagnostic codes are the most appropriate for evaluating the Veteran's service-connected disabilities.  Entitlement to separate ratings based on neurological symptoms is discussed in the REMAND section below.

The Veteran testified in January 2011 that his back is painful.  The Board has considered the Veteran's statements regarding the severity of his back and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of his disability consists of the physical examinations of record.  Based upon all evidence of record, the Veteran does not meet the criteria to warrant a higher rating, under Diagnostic Code 5242.  

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's lumbar disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Furthermore, it was noted during the November 2006 and April 2010 VA examinations that the Veteran is currently employed.  Although the Veteran testified during the January 2011 hearing that he has missed time due to his back, the Veteran indicated that he is still working as a truck driver.  See January 2011 BVA Hearing Transcript.  Furthermore, the Veteran was notified in June 2006 that he could submit evidence from employers as to job performance, lost time or other information regarding how his disability affects his ability to work.  To date, the Veteran has not submitted any information from his employer.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, rating for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 20 percent for service-connected degenerative disc disease at L4-L5 and lumbago with worsening in the neural foraminal stenosis on the right at L5-S1 is denied.


REMAND

The Veteran is also seeking entitlement to an initial rating higher than 10 percent for service-connected radiculopathy of the left leg.

The Veteran testified during the January 2011 BVA hearing that his radiculopathy has gotten worse since his last VA examination in April 2010.  Additionally, the Board notes that nerve conduction studies were not completed during the April 2010 VA examination, only a light touch examination was completed.  Also, the Veteran has asserted his left leg is shorter than his right leg.  The Board finds a remand is necessary to determine the current severity of the Veteran's left leg radiculopathy and to determine if the Veteran should be awarded a separate rating for a difference in length of his left leg or a difference in muscle size.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran is also seeking an increased rating for disability associated with his lumbar disability.  The current regulations also allow for separate neurological evaluations.  During the April 2010 VA examination, the Veteran reported that he suffered from bladder and bowel impairment.  The Veteran stated that he urinates at intervals of two hours during the day, with urinary frequency at night of one time in eight hours.  He did not report incontinence or urgency, but stated he has retention that does not require catheterization.  Additionally, during the April 2010 VA examination, the Veteran stated he has fecal leakage that occurs less than 1/3 of the day, slight in nature, but requires a pad to be worn.  Examination revealed no reduction of lumen, but a partial loss of sphincter control.  Rectal tonus was weak and anal reflexes were absent.  The Veteran also testified during the January 2011 hearing that he has involuntary bowel movements approximately once a month.  See January 2011 BVA hearing transcript.  

The Board finds a remand is necessary to determine whether the Veteran is entitled to separate ratings for urinary frequency and/or impairment of sphincter control.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in order to determine the current severity of his radiculopathy of the left leg.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  A nerve conduction study should be conducted.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The examiner should comment whether the Veteran's incomplete nerve paralysis is mild, moderate, or severe.

The examiner should also opine whether it is as least as likely as not (i.e., 50 percent or greater) that the Veteran's left leg is shorter than the right leg as a result of his service-connected left leg radiculopathy and/or service-connected lumbar back disability.  If it is determined that the Veteran's leg is shorter due to his service-connected disability, the examiner should discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5275.

The examiner should opine whether it is as least as likely as not (i.e., 50 percent or greater) that the Veteran's left leg suffers from muscle atrophy as a result of his service-connected left leg radiculopathy and/or lumbar back disability.  If it is determined that the Veteran's leg muscles are atrophied as a result of a service-connected disability, the examiner should discuss all findings in terms of 38 C.F.R. § 4.56, Diagnostic Codes 5310, 5311.

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

2.  Obtain an addendum opinion to the April 2010 VA examination.  If necessary, afford the Veteran a VA examination for urinary frequency and impairment of sphincter control.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any diagnosed bladder/urinary frequency disorder is proximately due to OR aggravated by the Veteran's service-connected lumbar disability; and,

b)  that any diagnosed bowel/sphincter disorder is proximately due to OR aggravated by the Veteran's service-connected lumbar disability.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


